Citation Nr: 0841175	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  05-35 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than May 20, 2002, 
for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
1944 to January 1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

As support for his claim, the veteran testified at a hearing 
at the RO in August 2008 before a Veterans Law Judge (VLJ) of 
the Board, also commonly referred to as a Travel Board 
hearing.  


FINDING OF FACT

There were no formal or informal claims for a TDIU prior to 
May 20, 2002, to allow an earlier effective date.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
May 20, 2002, for the grant of TDIU benefits.  38 U.S.C.A. §§ 
1155, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 
3.151, 3.155, 3.157, 3.321, 4.16 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
September 2003.  This letter informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Also keep in mind that his appeal is for an earlier effective 
date, the final downstream element of his claim, 
which initially arose in the context of him trying to 
establish his underlying entitlement to a TDIU, which since 
has been granted.

The record does not include correspondence from VA notifying 
the veteran of the VCAA's notice-and-duty-to-assist 
provisions regarding his downstream earlier effective date 
claim, to include the duty imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requiring VA to explain what 
evidence will be obtained by whom - him or VA.  See also 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 187.  
See, too, Huston v. Principi, 17 Vet. App. 195 (2003) 
(indicating proper VCAA notice requires apprising the veteran 
that evidence of an earlier-filed claim, which did not become 
final and binding on him based on the evidence then of 
record, is needed to substantiate a claim for an earlier 
effective date).



But in Goodwin v. Peake, 22 Vet App 128 (2008), the Court 
held that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  Dingess, 19 Vet. App. at 490.  
Thereafter, once a notice of disagreement (NOD) has been 
filed, for example contesting the initial rating assigned or 
effective date, the notice requirements of 38 U.S.C. §§ 5104 
and 7105 control as to the further communications with the 
appellant, including as to what evidence is necessary to 
establish a more favorable decision with respect to 
downstream elements of the claim.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the veteran in developing his 
claim.  This duty includes assisting him in the procurement 
of records and providing an examination when necessary to 
decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); 38 C.F.R. § 20.1102.  The RO obtained his service 
medical records (SMRs), identified private treatment records, 
and arranged for VA compensation examinations.  He has also 
personally submitted private medical records.  Significantly, 
he has not identified, and the record does not otherwise 
suggest, any additional existing evidence that is necessary 
for a fair adjudication of his claim that has not been 
obtained.  Hence, no further notice or assistance to him is 
required to fulfill VA's duty to assist in developing his 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.



II.  Analysis - Entitlement  to an Effective Date earlier 
than May 20, 2002, for the Grant of a TDIU

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2008).  However, if a claim 
for disability compensation is received within one year after 
separation from service, the effective date of entitlement is 
the day following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  

The pertinent criteria for the effective date of an award for 
an increase in disability compensation are found in 38 
U.S.C.A. § 5110(b)(2) (West 2007) and 38 C.F.R. §§ 
3.400(o)(1), 3.400(o)(2) (2008).  However, 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating.  Otherwise the general default 
rule for earlier effective dates applies.  See 
38 C.F.R. § 3.400(o)(1) (2008); Harper v. Brown, 10 Vet App 
125, 126 (1997).  

Thus, three possible dates may be assigned depending on the 
facts of the case, in the context of claims for an earlier 
effective date for an increased rating:

(1) if an increase in disability occurs after the claim 
is filed, the date that the increase is shown to have 
occurred (date entitlement arose) 
(38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a 
year or less, the date that the increase is shown to 
have occurred (factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by 
more than a year, the date that the claim is received 
(date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper v. Brown, 10 Vet App 125, 126 (1997).  

So, to clarify, in the case of a claim for a total rating, if 
an increase in disability occurred within one year prior to 
the date of claim, the increase is effective as of the date 
the increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-
98 (1998).

Determining the appropriate effective date for an increased 
rating under the effective date regulations involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred.  38 C.F.R. §§ 
3.155, 3.400(o)(2) (2008).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2007).  Any communication or action indicating an intent to 
apply for VA benefits from a claimant or representative may 
be considered an informal claim.  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  Although 
a claimant need not identify the benefit sought "with 
specificity," see Servello v. Derwinski, 3 Vet. App. 196, 
199-200 (1992), some intent on the part of the veteran to 
seek benefits must be demonstrated.  See Brannon v. West, 12 
Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 
7 Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  VA is 
not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it [the formal claim] will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).  "Date of receipt" means the 
date on which a claim, information or evidence was received 
in the VA. 38 C.F.R. § 3.1(r).

A report of examination or hospitalization will be accepted 
as an informal claim for benefits under an existing law or 
for benefits under a liberalizing law or VA issue, if the 
report relates to a disability which may establish 
entitlement.  38 C.F.R. § 3.157(a).

Where a veteran:  (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, 
the requirement in 38 C.F.R. § 3.155(a) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether he is entitled to a total rating for 
compensation purposes based on individual unemployability.  
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

All veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16 (2008).  A finding of total disability is 
appropriate when there is present any impairment of mind or 
body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. §§ 3.340(a)(1), 4.15 (2008).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. See 38 C.F.R. § 4.16(a).

If the veteran's service-connected disability or disabilities 
do not satisfy the percentage requirements of § 4.16(a), then 
§ 4.16(b) provides that veterans may have their cases 
submitted to the Director of Compensation and Pension Service 
for extra-schedular consideration if the RO determines he is 
unemployable by reason of his service-connected disabilities.

In this case, the December 2003 rating decision at issue 
granted TDIU benefits retroactively effective from May 20, 
2002.  This appeal for an earlier effective date ensued.

A prior decision earlier that same year, in April 2003, had 
just established the veteran had sufficient ratings for his 
service-connected disabilities to satisfy the threshold 
minimum requirements of § 4.16(a) for consideration of a 
TDIU.  That is to say, service connection had just been 
granted for bilateral (i.e., left and right) lower extremity 
peripheral neuropathy - with separate 10 and 20 percent 
ratings, respectively, retroactively effective from May 20, 
2002.  The RO also had increased the rating for the veteran's 
low back disability from 40 to 60 percent also retroactively 
effective from that same date, May 20, 2002, in turn raising 
his combined rating to the required 70 percent.  He had not 
met the percentage requirements of § 4.16(a) prior to May 20, 
2002.

The date of receipt of the claim for a TDIU was August 28, 
2003, the date stamped on the claim.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  The Board's review of the 
record does not reveal any earlier claims for a TDIU.  
Indeed, as mentioned, the percentage requirements of 
§ 4.16(a) had just recently been satisfied as of May 20, 
2002, as the RO indicated in its April 2003 decision.  So the 
veteran could not possibly have been requesting a TDIU until 
May 20, 2002, at the very earliest, when there were 
sufficient underlying ratings for his 
service-connected conditions to warrant consideration of a 
TDIU on a schedular, as opposed to extra-schedular, basis.  
38 C.F.R. § 3.1(p); 38 C.F.R. § 3.155(a); Brannon, 12 Vet. 
App. 32, 35; Talbert, 7 Vet. App. at 356-57.

Importantly, there is no evidence of a formal or informal 
claim of any inability to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, i.e., an inferred claim for TDIU benefits, 
until August 28, 2003.  Thus, the date of receipt of this 
claim for TDIU benefits is August 28, 2003.

The Board must next determine whether there was an increase 
in disability before the receipt of the claim (August 28, 
2003).  

The veteran contends that he became completely disabled in 
June 2000, following surgery for his service-connected low 
back disorder.  See the transcript of his August 2008 Travel 
Board hearing.  But even assuming, for the sake of argument, 
that he indeed did have entitlement to a TDIU as early as 
June 2000, if an increase in disability precedes the claim by 
more than a year, the date that the claim is received is 
deemed the effective date.  Moreover, he did not file any 
claims for a TDIU in the year following the June 2000 low 
back surgery, which would otherwise allow the asserted June 
2000 entitlement date to be retroactively applied as the 
effective date.  38 C.F.R. § 3.400(o)(2).  In fact, no claim 
for a TDIU was received until August 28, 2003.  So, even 
considering his contentions, August 28, 2003 would remain the 
effective date.  38 C.F.R. § 3.400(o)(2).

As well, it would not avail the veteran to establish that an 
increase in disability occurred after the claim (August 28, 
2003), because that could only establish an even later 
effective date than currently assigned.  
38 C.F.R. § 3.400(o)(1).  

The Board also finds it unnecessary to consider whether there 
was a factually ascertainable increase in severity of the 
veteran's service-connected disabilities, suitable to cause 
unemployability, within the one year period before the 
receipt of his August 28, 2003 claim for TDIU benefits - 
i.e. within the period from August 28, 2002 until August 28, 
2003.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); See 
Harper v. Brown, 10 Vet. App 125, 126.  


This need not be considered because, even were the Board to 
find that unemployability was factually ascertainable as 
early as August 28, 2002 (i.e., one year prior to the date of 
receipt of the claim on August 28, 2003), this would still 
only provide a retroactive effective date of August 28, 2002.  
And, of course, August 28, 2002 does not provide an earlier 
effective date than the currently assigned effective date of 
May 20, 2002, so no additional benefit.  

It appears, instead, that the RO did not follow the technical 
mandates of 38 C.F.R. § 3.400 in establishing the veteran's 
effective date.  The RO apparently found evidence of actual 
entitlement to TDIU benefits on May 20, 2002, the same date 
his service-connected disabilities were of sufficient rating 
to qualify him for entitlement to TDIU benefits under 
§4.16(a).  As mentioned, the RO's April 2003 rating decision 
established the percentage requirements of § 4.16(a) as of 
May 20, 2002, the date the RO assigned a 70 percent combined 
rating for his service-connected disabilities.  Indeed, under 
38 C.F.R. § 3.400, since the date that entitlement was 
factually ascertained by the RO (May 20, 2002) was more than 
one year prior to the date of the claim (August 28, 2003), 
the date of the claim should have been assigned as the 
effective date.  38 C.F.R. § 3.400(o)(2).  But, in fact, the 
RO assigned an even earlier effective date, i.e., of May 20, 
2002, than warranted.  

The Board finds the first ostensible indications of 
unemployability in the record exist at the time of the August 
14, 2002 VA examination, when the veteran reported he was 
only being able to work part-time, a few days a week, in a 
real estate business.  Unfortunately, since this potential 
date (August 14, 2002) that entitlement was factually 
ascertainable more than one year prior to the date of the 
claim (August 28, 2003), the RO should have assigned the date 
of the claim as the effective date.  38 C.F.R. § 3.400(o)(2).  
And notably, the actually assigned effective date, May 20, 
2002, is even earlier than August 14, 2002.  Consequently, 
there is simply no basis for an earlier effective date that 
that assigned, of May 20, 2002.



Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than May 20, 2002, for the grant of TDIU benefits.  
And as the preponderance of the evidence is against his 
claim, there is no reasonable doubt to resolve in his favor, 
and his claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3.


ORDER

The claim for an effective date earlier than May 20, 2002, 
for the grant of a TDIU is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


